Slip Op. 04-153

          UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
______________________________________
                                       :
BRATSK ALUMINUM SMELTER and            :
RUAL TRADE LIMITED,                    :
                                       :
          Plaintiffs,                  :
                                       :
          and                          :
                                       :
SUAL HOLDING and ZAO KREMNY; and       :
GENERAL ELECTRIC SILICONES LLC,        :
                                       :
          Plaintiff-Intervenors,       :       Consol. Court No.
                                       :       03-00200
          v.                           :
                                       :
UNITED STATES,                         :
                                       :
          Defendant,                   :
                                       :
          and                          :
                                       :
GLOBE METALLURGICAL INC. and           :
SIMCALA, INC.,                         :
                                       :
          Defendant-Intervenors.       :
______________________________________:

                             JUDGMENT

     This Court, having received and reviewed the United States
International Trade Commission’s (“Commission”) Views of the
Commission (“Remand Determination”) in Bratsk Aluminum Smelter v.
United States, 28 CIT ___, 2004 Ct. Int’l Trade LEXIS 70 (CIT June
22, 2004), and comments of Globe Metallurgical Inc. and SIMCALA,
Inc., Defendant-Intervenors, finds that the Commission duly
complied with the Court’s remand order, and it is hereby

     ORDERED that the Remand Determination filed by the Commission
on September 15, 2004, is affirmed in its entirety; and it is
further
Court No. 03-00200                                      Page 2


     ORDERED that since all other issues have been decided, this
case is dismissed.




                                /s/ Nicholas Tsoucalas
                                       NICHOLAS TSOUCALAS
                                          SENIOR JUDGE



Dated:    December 3, 2004
          New York, New York